               Case 19-23676-AJC         Doc 41       Filed 07/31/20   Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In Re:                                                             Case No. 19-23676-BKC-AJC
                                                                   Chapter 7
Hector Y Fagundo Serrano


                     Debtor
                                                  /

                      TRUSTEE'S APPLICATION FOR COMPENSATION
                     AND ALLOWANCE OF ADMINISTRATIVE EXPENSE

       The undersigned Trustee applies for compensation and expense and certifies under
penalty of perjury that the following is true and correct to the best of his knowledge. All services
performed by the Trustee were necessary and the compensation does not exceed the maximum
authorized by law.

        The Trustee further states that no interim compensation to the Trustee has been allowed
and paid except to the extent detailed below, and that no payments have been made or
promised for services rendered or to be rendered in any capacity in this case. The Trustee
further states that no agreement or understanding exists between applicant and any other
person for sharing compensation received or to be received.

                   TRUSTEE¶S COMPENSATION AND REIMBURSEMENT

         GROSS RECEIPTS:                                                $          7,100.00

         COMPENSATION:

         25% of (First $5,000.00)                              =        $          1,250.00
         10% of (Next $45,000.00)                              =        $            210.00
         5% of (Next $950,000.00)                              =        $              0.00
         3% of Balance                                         =        $              0.00
                                                           TOTAL        $          1,460.00



         EXPENSE REIMBURSEMENT: (Detail Attached)                       $             21.14

         TOTAL FEE & EXPENSE:                                           $          1,481.14
         LESS ALLOWED INTERIM ALLOWANCE:                                $              0.00
         BALANCE:                                                       $          1,481.14
              Case 19-23676-AJC        Doc 41     Filed 07/31/20    Page 2 of 3



        WHEREFORE, the Trustee requests that this application be approved by this Court, and
that the Trustee be granted an allowance for compensation and reimbursement as detailed
above.

       Dated this 31th day of July, 2020.

                                                /s/ MARCIA T. DUNN
                                                MARCIA T. DUNN, Trustee
                                                66 West Flagler Street, Suite 400
                                                Miami, FL 33130
                           Case 19-23676-AJC        Doc 41    Filed 07/31/20        Page 3 of 3



Printed: 07/31/20                           Expense Worksheet Report                                       Page: 1

                                             Trustee: MARCIA T. DUNN
                                             Period: 10/11/2019 - 07/31/2020

Case Number: 19-23676 - RAM
Case Name: Hector Y Fagundo Serrano


Category:           COPIES
Date                Description                                                    Units            Rate    Total
07/31/20            NFR                                                            64.00          $0.150    $9.60
Total for Category COPIES                                                          64.00                    $9.60


Category:           POSTAGE
Date                Description                                                    Units            Rate    Total
07/31/20            Order Awarding Professional Fees and Expenses                    1.00         $0.790    $0.79
07/31/20            Mail Dividend Checks                                             5.00         $0.550    $2.75
07/31/20            NFR                                                            16.00          $0.500    $8.00
Total for Category POSTAGE                                                         22.00                   $11.54

                                                                               Total for Case 19-23676:    $21.14

                                                                 Total for Trustee MARCIA T. DUNN:         $21.14

                                                                                            Grand Total:   $21.14
